Exhibit 10.1

AMENDED AND RESTATED

PLAINS EXPLORATION & PRODUCTION COMPANY

2004 STOCK INCENTIVE PLAN

(As Amended October 31, 2007)

 



--------------------------------------------------------------------------------

1. Purpose.

The purpose of this Plan is to strengthen Plains Exploration & Production
Company, a Delaware corporation (the “Company”), by providing an incentive to
its employees, officers, consultants and directors and thereby encouraging them
to devote their abilities and industry to the success of the Company’s business
enterprise. It is intended that this purpose be achieved by extending to
employees (including future employees who have received a formal written offer
of employment), officers, consultants and directors of the Company and its
Subsidiaries and Affiliates an added long-term incentive for high levels of
performance and unusual efforts through the grant of Incentive Stock Options,
Nonqualified Stock Options, SARs, Performance Units and Performance Shares,
Share Awards, Restricted Stock and Restricted Stock Units (as each term is
herein defined).

2. Definitions.

For purposes of the Plan:

2.1 “Affiliate” means any entity, directly or indirectly, controlled by,
controlling or under common control with the Company or any corporation or other
entity acquiring, directly or indirectly, all or substantially all the assets
and business of the Company, whether by operation of law or otherwise.
Notwithstanding the foregoing, in the case of Options or SARs, “Affiliate” shall
mean any corporation or other entity in a chain of corporations and/or other
entities in which the Company has a “controlling interest” within the meaning of
Treas. Reg. § 1.414(c)-2(b)(2)(i), but using the threshold of 50 percent
ownership wherever 80 percent appears.

2.2 “Agreement” means the written agreement between the Company and an Optionee
or Grantee evidencing the grant of an Option or Award and setting forth the
terms and conditions thereof.

2.3 “Appreciation Value” means the appreciation in the Fair Market Value of a
Share for purposes of determining payments to be made to a Grantee, and shall be
measured by determining the amount equal to the Fair Market Value of a Share on
the exercise date minus the exercise price of the SAR being exercised (which
“exercise price” shall not be less than 100% of the Fair Market Value of a Share
on the date the SAR is granted).

2.4 “Award” means a grant of SARs, Restricted Stock or Restricted Stock Units, a
Performance Award, a Share Award or any or all of them.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Cause” means:

(a) for purposes of Section 6.4, the commission of an act of fraud or
intentional misrepresentation or an act of embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any of its Subsidiaries;
and

 



--------------------------------------------------------------------------------

(b) in the case of an Optionee or Grantee whose employment with the Company,
Subsidiary or Affiliate is subject to the terms of an employment agreement
between such Optionee or Grantee and the Company, Subsidiary or Affiliate, which
employment agreement includes a definition of “Cause”, the term “Cause” as used
in this Plan or any Agreement shall have the meaning set forth in such
employment agreement during the period that such employment agreement remains in
effect; and

(c) in all other cases, (i) intentional failure to perform reasonably assigned
duties, (ii) dishonesty or willful misconduct in the performance of duties,
(iii) involvement in a transaction in connection with the performance of duties
to the Company or any of its Subsidiaries or Affiliates which transaction is
adverse to the interests of the Company or any of its Subsidiaries or Affiliates
and which is engaged in for personal profit or (iv) willful violation of any
law, rule or regulation in connection with the performance of duties (other than
traffic violations or similar minor offenses) provided, however, that following
a Change in Control clause (i) of this Section 2.8(c) shall not constitute
“Cause.”

2.7 “Change in Capitalization” means any increase or reduction in the number of
Shares, or any change (including, but not limited to, in the case of a spin-off,
dividend or other distribution in respect of Shares, a change in value) in the
Shares or exchange of Shares for a different number or kind of shares or other
securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, extraordinary cash dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise.

2.8 A “Change in Control” shall mean the occurrence of any of the following:

(a) The acquisition by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of any securities of the Company which generally
entitles the holder thereof to vote for the election of directors of the Company
(the “Voting Securities”) which, when added to the Voting Securities then
“Beneficially Owned” by such Person, would result in such Person either
“Beneficially Owning” fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding Voting Securities or having the ability to
elect fifty percent (50%) or more of the Company’s directors; provided, however,
that for purposes of this paragraph (a) of Section 2.10, a Person shall not be
deemed to have made an acquisition of Voting Securities if such Person;
(i) becomes the Beneficial Owner of more than the permitted percentage of Voting
Securities solely as a result of open market acquisition of Voting Securities by
the Company which, by reducing the number of Voting Securities outstanding,
increases the proportional number of shares Beneficially Owned by such Person;
(ii) is the Company or any corporation or other Person of which a majority of
its voting power or its equity securities or equity interest is owned directly
or indirectly by the Company (a “Controlled Entity”); (iii) acquires Voting
Securities in connection with a “Non-Control Transaction” (as defined in
paragraph (c) of this Section 2.10); or (iv) becomes the Beneficial Owner of
more than the permitted percentage of Voting Securities as a result of a
transaction approved by a majority of the Incumbent Board (as defined in
paragraph (b) below); or

 

2



--------------------------------------------------------------------------------

(b) The individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, however, that if either the election of any new director or
the nomination for election of any new director by the Company’s stockholders
was approved by a vote of at least a majority of the Incumbent Board, such new
director shall be considered as a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or

(c) The consummation of a merger, consolidation or reorganization involving the
Company (a “Business Combination”), unless (i) the stockholders of the Company,
immediately before the Business Combination, own, directly or indirectly
immediately following the Business Combination, at least fifty percent (50%) of
the combined voting power of the outstanding voting securities of the
corporation resulting from the Business Combination (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before the Business Combination, and (ii) the
individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for the Business Combination constitute at
least a majority of the members of the Board of Directors of the Surviving
Corporation, and (iii) no Person (other than (x) the Company or any Controlled
Entity, (y) a trustee or other fiduciary holding securities under one or more
employee benefit plans or arrangements (or any trust forming a part thereof)
maintained by the Company, the Surviving Corporation or any Controlled Entity,
or (z) any Person who, immediately prior to the Business Combination, had
Beneficial Ownership of fifty percent (50%) or more of the then outstanding
Voting Securities) has Beneficial Ownership of fifty percent (50%) or more of
the combined voting power of the Surviving Corporation’s then outstanding voting
securities (a Business Combination described in clauses (i), (ii) and (iii) of
this paragraph shall be referred to as a “Non-Control Transaction”);

(d) A complete liquidation or dissolution of the Company; or

(e) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Controlled Entity).

Notwithstanding the foregoing, if Optionee’s or Grantee’s employment is
terminated and Optionee or Grantee reasonably demonstrates that such termination
(x) was at the request of a third party who has indicated an intention or has
taken steps reasonably calculated to effect a Change in Control and who
effectuates a Change in Control or (y) otherwise occurred in connection with, or
in anticipation of, a Change in Control which actually occurs, then for all
purposes hereof, the date of a Change in Control with respect to Optionee or
Grantee shall mean the date immediately prior to the date of such termination of
employment.

A Change in Control shall not be deemed to occur solely because (A) fifty
percent (50%) or more of the then outstanding Voting Securities is Beneficially
Owned by (x) a trustee or other fiduciary holding securities under one or more
employee benefit plans or arrangements (or any

 

3



--------------------------------------------------------------------------------

trust forming a part thereof) maintained by the Company or any Controlled Entity
or (y) any corporation which, immediately prior to its acquisition of such
interest, is owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of stock in the Company
immediately prior to such acquisition or (B) Plains Resources Inc. distributes
to its stockholders all of the capital stock of the Company then held by it.

2.9 “Code” means the Internal Revenue Code of 1986, as amended.

2.10 “Committee” means a committee, as described in Section 3.1, appointed by
the Board from time to time to administer the Plan and to perform the functions
set forth herein.

2.11 “Company” means Plains Exploration and Production Company.

2.12 “Director” means a director of the Company.

2.13 “Disability” means: (a) in the case of an Optionee or Grantee whose
employment with the Company or a Subsidiary is subject to the terms of an
employment agreement between such Optionee or Grantee and the Company or
Subsidiary, which employment agreement includes a definition of “Disability”,
the term “Disability” as used in this Plan or any Agreement shall have the
meaning set forth in such employment agreement (b) the term “Disability” as used
in the Company’s long-term disability plan, if any; or (c) in all other cases,
the term “Disability” as used in this Plan or any Agreement shall mean a
physical or mental infirmity which impairs the Optionee’s or Grantee’s ability
to perform substantially his or her duties for a period of one hundred eighty
(180) consecutive days.

2.14 “Division” means any of the operating units or divisions of the Company
designated as a Division by the Committee.

2.15 “Eligible Individual” means any of the following individuals who is
designated by the Committee as eligible to receive Options or Awards subject to
the conditions set forth herein: (a) any director, officer or employee of the
Company, Subsidiary or Affiliate, (b) any individual to whom the Company or
Subsidiary or Affiliate has extended a formal, written offer of employment, or
(c) any consultant or advisor of the Company, Subsidiary or Affiliate.

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.17 “Fair Market Value” on any date means the closing sales prices of the
Shares (i) on the day before such date, or (ii) on such date if an Agreement so
provides, on the principal national securities exchange on which such Shares are
listed or admitted to trading, or, if such Shares are not so listed or admitted
to trading, the average of the per Share closing bid price and per Share closing
asked price on such date as quoted on the National Association of Securities
Dealers Automated Quotation System or such other market in which such prices are
regularly quoted, or, if there have been no published bid or asked quotations
with respect to Shares on such date, the Fair Market Value shall be the value
established by the Board in good faith and, in the case of an Incentive Stock
Option, in accordance with Section 422 of the Code.

 

4



--------------------------------------------------------------------------------

2.18 “Grantee” means a person to whom an Award has been granted under the Plan.

2.19 “Incentive Stock Option” means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.

2.20 “Nonemployee Director” means a director of the Company who is a
“nonemployee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

2.21 “Nonqualified Stock Option” means an Option which is not an Incentive Stock
Option.

2.22 “Option” means a Nonqualified Stock Option or an Incentive Stock Option.

2.23 “Optionee” means a person to whom an Option has been granted under the
Plan.

2.24 “Outside Director” means a director of the Company who is an “outside
director” within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.

2.25 “Parent” means any corporation which is a parent corporation (within the
meaning of Section 424(e) of the Code) with respect to the Company.

2.26 “Performance Awards” means Performance Units, Performance Shares or either
or both of them.

2.27 “Performance-Based Compensation” means any Option or Award that is intended
to constitute “performance based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.

2.28 “Performance Cycle” means the time period specified by the Committee at the
time Performance Awards are granted during which the performance of the Company,
or a Subsidiary Affiliate or Division will be measured.

2.29 “Performance Objectives” has the meaning set forth in Section 11.

2.30 “Performance Shares” means Shares issued or transferred to an Eligible
Individual under Section 11.

2.31 “Performance Units” means Performance Units granted to an Eligible
Individual under Section 11.

2.32 “Plan” means the Plains Exploration & Production Company 2004 Stock
Incentive Plan, as amended and restated from time to time.

 

5



--------------------------------------------------------------------------------

2.33 “Retained Distribution” means any securities or other property (other than
regular cash dividends) distributed by the Company in respect of Restricted
Stock during any Restricted Period.

2.34 “Restricted Period” means the period designated by the Committee during
which Restricted Stock may not be sold, assigned, pledged or otherwise
encumbered.

2.35 “Restricted Stock” means Shares issued or transferred to an Eligible
Individual pursuant to Section 9.

2.36 “Restricted Stock Unit” means a right to receive one Share or a cash amount
equal to the Fair Market Value of one Share or a combination thereof, as
determined by the Committee in its sole discretion, subject to the terms of the
Plan and the applicable Agreement.

2.37 “SAR” means a right to receive the Appreciation Value of a Share.

2.38 “Share Award” means an Award of Shares granted pursuant to Section 12.

2.39 “Shares” means the common stock, par value $.01 per share, of the Company
and any other securities into which such shares are changed or for which such
shares are exchanged.

2.40 “Subsidiary” means (i) except as provided in subsection (ii) below, any
corporation which is a subsidiary corporation within the meaning of
Section 424(f) of the Code with respect to the Company, and (ii) in relation to
the eligibility to receive Options or Awards other than Incentive Stock Options
and continued employment for purposes of Options and Awards (unless the
Committee determines otherwise), any entity, whether or not incorporated, in
which the Company directly or indirectly owns 50% or more of the outstanding
equity or other ownership interests. Notwithstanding the foregoing, in the case
of Options or SARs, “Subsidiary” shall mean any corporation or other entity in a
chain of corporations and/or other entities in which the Company has a
“controlling interest” within the meaning of Treas. Reg. § 1.414(c)-2(b)-(2)(i),
but using the threshold of 50 percent ownership wherever 80 percent appears.

2.41 “Ten-Percent Stockholder” means an Eligible Individual, who, at the time an
Incentive Stock Option is to be granted to him or her, owns (within the meaning
of Section 422(b)(6) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company,
or of a Parent, Subsidiary or Affiliate.

3. Administration.

3.1 The Plan shall be administered by the Committee, which shall hold meetings
at such times as may be necessary for the proper administration of the Plan. The
Committee shall keep minutes of its meetings. A quorum shall be a majority of
the members of the Committee and a majority of a quorum may authorize any
action. Any decision or determination reduced to writing and signed by all of
the members of the Committee shall be as fully effective as if made by a vote at
a meeting duly called and held. The Committee shall

 

6



--------------------------------------------------------------------------------

consist of one (1) or more Directors and may consist of the entire Board. If the
Committee consists of less than the entire Board, then with respect to any
Option or Award to an individual who is subject to Section 16 of the Exchange
Act, the Committee shall consist of at least two (2) Directors each of whom
shall be a Nonemployee Director and to the extent necessary for any award under
the Plan to qualify as performance-based compensation for the purposes of
Section 162(m) of the Code, the Committee shall consist of at least two
(2) Directors each of whom shall be an Outside Director. For purposes of the
preceding sentence, if one or more members of the Committee is not a Nonemployee
Director and an Outside Director but recuses himself or herself or abstains from
voting with respect to a particular action taken by the Committee, then the
Committee, with respect to that action, shall be deemed to consist only of the
members of the Committee who have not recused themselves or abstained from
voting. Subject to applicable law, the Committee may delegate its authority
under the Plan to any other person or persons. Notwithstanding the foregoing,
the composition of the Committee, for purposes of all discretionary grants of
Options and other Awards made to Nonemployee Directors, shall consist solely of
Nonemployee Directors, without being subject to discretion of any of the
Company’s officers or management personnel.

3.2 No member of the Committee shall be liable for any action, failure to act,
determination or interpretation made in good faith with respect to this Plan or
any transaction hereunder. The Company hereby agrees to indemnify each member of
the Committee for all costs and expenses and, to the extent permitted by
applicable law, any liability incurred in connection with defending against,
responding to, negotiating for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any
actions in administering this Plan or in authorizing or denying authorization to
any transaction hereunder.

3.3 Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time to:

(a) determine those Eligible Individuals to whom Options shall be granted under
the Plan and the number of such Options to be granted and to prescribe the terms
and conditions (which need not be identical) of each such Option, including the
exercise price per Share, the vesting schedule and the duration of each Option,
and make any amendment or modification to any Option Agreement consistent with
the terms of the Plan;

(b) select those Eligible Individuals to whom Awards shall be granted under the
Plan and to determine the number of Shares in respect of which each Award is
granted, the terms and conditions (which need not be identical) of each such
Award, and make any amendment or modification to any Award Agreement consistent
with the terms of the Plan;

(c) to construe and interpret the Plan and the Options and Awards granted
hereunder and to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable, including so that the Plan and the operation of the Plan complies
with Rule 16b-3 under the Exchange Act, the Code to the extent applicable and
other applicable law, and otherwise to make the Plan fully effective. All
decisions and

 

7



--------------------------------------------------------------------------------

determinations by the Committee in the exercise of this power shall be final,
binding and conclusive upon the Company, its Subsidiaries, the Optionees and
Grantees, and all other persons having any interest therein;

(d) to determine the duration and purposes for leaves of absence which may be
granted to an Optionee or Grantee on an individual basis without constituting a
termination of employment or service for purposes of the Plan;

(e) to exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan; and

(f) generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.

4. Stock Subject to the Plan; Grant Limitations.

4.1 The maximum number of Shares that may be made the subject of Options and
Awards granted under the Plan is 8,400,000: provided, however, that in the
aggregate, not more than 8,400,000 of the allotted Shares may be made the
subject of Restricted Stock awards or Restricted Stock Units under Section 9 and
10 of the Plan respectively (other than Shares of Restricted Stock made in
settlement of Performance Units pursuant to Section 11.1(b)) and not more than
5% of the allotted Shares may be made the subject of Share Awards under
Section 12. The maximum number of Shares that may be the subject of Options and
Awards granted to an Eligible Individual in any one calendar year period may not
exceed 500,000 Shares; provided, however, that pursuant to currently existing
agreements, in the event of a Change in Control the maximum number of Shares
that may be the subject of Options and Awards granted to an Eligible Individual
in the year in which the Change in Control occurs may exceed 500,000 Shares, but
may not in any event exceed 2,500,000 Shares. The maximum dollar amount of cash
or the Fair Market Value of Shares that any Eligible Individual may receive in
any calendar year in respect of Performance Units denominated in dollars may not
exceed $1,000,000. The Company shall reserve for the purposes of the Plan, out
of its authorized but unissued Shares or out of Shares held in the Company’s
treasury, or partly out of each, such number of Shares as shall be determined by
the Board.

4.2 In connection with the grant of an Option or an Award (other than the grant
of a Performance Unit denominated in dollars), the number of Shares shall be
reduced by the number of Shares in respect of which the Option or Award is
granted or denominated; provided, however, that if any Option is exercised by
tendering Shares, either actually or by attestation, as full or partial payment
of the exercise price, the maximum number of Shares available under Section 4.1
shall be increased by the number of Shares so tendered. In connection with the
exercise of an Award of SARs, the maximum number of Shares available under
Section 4.1 shall be increased by the number of Shares equal to the number of
SARs being exercised minus the number of Shares that are issued upon such
exercise, provided that if the number of Shares issued is greater than the
number of SARs being exercised, the amount equal to the difference between those
numbers shall be subtracted from the maximum number of Shares available under
the Plan.

 

8



--------------------------------------------------------------------------------

4.3 Whenever any outstanding Option or Award or portion thereof expires, is
canceled, is settled in cash (including the settlement of tax withholding
obligations using Shares) or is otherwise terminated for any reason without
having been exercised or payment having been made in respect of the entire
Option or Award, the Shares allocable to the expired, canceled, settled or
otherwise terminated portion of the Option or Award may again be the subject of
Options or Awards granted hereunder.

4.4 In no event may more than 8,400,000 Shares be issued upon the exercise of
Incentive Stock Options granted under the Plan.

5. Option Grants for Eligible Individuals.

5.1 Authority of Committee. Subject to the provisions of the Plan, the Committee
shall have full and final authority to select those Eligible Individuals who
will receive Options, and the terms and conditions of the grant to such Eligible
Individuals shall be set forth in an Agreement. Subject to applicable law and
regulations, Incentive Stock Options may be granted only to Eligible Individuals
who are employees of the Company or any Subsidiary or Affiliate.

5.2 Exercise Price. The purchase price or the manner in which the exercise price
is to be determined for Shares under each Option shall be determined by the
Committee and set forth in the Agreement; provided, however, that the exercise
price per Share under each Option shall not be less than 100% of the Fair Market
Value of a Share on the date the Option is granted (110% in the case of an
Incentive Stock Option granted to a Ten-Percent Stockholder).

5.3 Maximum Duration. Options granted hereunder shall be for such term as the
Committee shall determine, provided that an Incentive Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted
(five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Stockholder) and a Nonqualified Stock Option shall after the
expiration of ten (10) years from the date it is granted; provided, however,
that unless the Committee provides otherwise an Option (other than an Incentive
Stock Option) may, upon the death of the Optionee prior to the expiration of the
Option, be exercised for up to one (1) year following the date of the Optionee’s
death but in no event shall the term as so extended exceed the maximum term of
such Option.

5.4 Vesting. Subject to Section 7.4, each Option shall become exercisable in
such installments (which need not be equal) and at such times as may be
designated by the Committee and set forth in the Agreement. To the extent not
exercised, installments shall accumulate and be exercisable, in whole or in
part, at any time after becoming exercisable, but not later than the date the
Option expires. The Committee may accelerate the exercisability of any Option or
portion thereof at any time.

5.5 Limitations on Incentive Stock Options. The terms of any Incentive Stock
Option granted under the Plan shall comply in all respects with the provisions
of Section 422 of the Code, including but not limited to the requirement that no
Incentive Stock Option shall be granted more than ten years after the effective
date of the Plan. An Option shall be treated as an Incentive Stock Option only
to the extent that the aggregate Fair Market Value (determined at

 

9



--------------------------------------------------------------------------------

the time the Option is granted) of the shares with respect to which all
Incentive Stock Options held by an Optionee (under the Plan and all other plans
of the Company, its Parent or any Subsidiary), become exercisable for the first
time during any calendar year does not exceed $100,000. This limitation shall be
applied by taking Options into account in the order in which they were granted.
To the extent this limitation is exceeded, an Option shall be treated as a
Nonqualified Stock Option regardless of its designation as an Incentive Stock
Option. Should any Incentive Stock Option remain exercisable after three months
after employment terminates for any reason other than Disability or death, or
after one year if employment terminates due to Disability, the Option shall
immediately be converted to a Nonqualified Stock Option. In order to obtain the
benefits of an Incentive Stock Option under the Code, no sale or other
disposition may be made of any shares upon exercise of such Option until the
later of one year from the date of issuance of the shares acquired pursuant to
the exercise of the Option, or two years from the grant date of the Option. The
Company shall have no liability in the event it is determined that any Option
intended to be an Incentive Stock Option fails to qualify as such, whether such
failure is a result of a disqualifying disposition or the terms of this Plan or
any governing Agreement.

6. Grants for Nonemployee Directors and Outside Directors.

6.1 Grant. In its discretion, the Committee may elect to grant Options (and
other Awards) to Nonemployee Directors or Outside Directors under any terms or
conditions it deems reasonable.

7. Terms and Conditions Applicable to All Options.

7.1 Non-Transferability. No Option shall be transferable by the Optionee
otherwise than by will or by the laws of descent and distribution or, in the
case of an Option other than an Incentive Stock Option, pursuant to a domestic
relations order (within the meaning of Rule 16a-12 promulgated under the
Exchange Act), and an Option shall be exercisable during the lifetime of such
Optionee only by the Optionee or his or her guardian or legal representative.
Notwithstanding the foregoing, the Committee may set forth in the Agreement
evidencing an Option (other than an Incentive Stock Option) at the time of grant
or thereafter, that the Option may be transferred to members of the Optionee’s
immediate family, to trusts solely for the benefit of such immediate family
members and to partnerships in which such family members and/or trusts are the
only partners, and for purposes of this Plan, a transferee of an Option shall be
deemed to be the Optionee. For this purpose, immediate family means the
Optionee’s spouse, parents, children, stepchildren and grandchildren and the
spouses of such parents, children, stepchildren and grandchildren. The terms of
an Option shall be final, binding and conclusive upon the beneficiaries,
executors, administrators, heirs and successors of the Optionee.

7.2 Method of Exercise. The exercise of an Option shall be made only by a
written notice delivered in person or by mail or telecopy to the Secretary of
the Company at the Company’s principal executive office (or through such other
notification method that the Committee may adopt), specifying the number of
Shares to be exercised and, to the extent applicable, accompanied by payment
therefor and otherwise in accordance with the Agreement pursuant to which the
Option was granted. The exercise price for any Shares purchased pursuant to the
exercise of an Option shall be paid, in either of the following forms (or any
combination

 

10



--------------------------------------------------------------------------------

thereof): (a) cash or (b) the transfer, either actually or by attestation, to
the Company of Shares that have been held by the Optionee for at least six
(6) months (or such lesser period as may be permitted by the Committee) prior to
the exercise of the Option, such transfer to be upon such terms and conditions
as determined by the Committee or (c) a combination of cash and the transfer of
Shares; provided, however, that the Committee may determine that the exercise
price shall be paid only in cash. In addition, Options may be exercised through
a registered broker-dealer pursuant to such cashless exercise procedures which
are, from time to time, deemed acceptable by the Committee. Any Shares
transferred to the Company as payment of the exercise price under an Option
shall be valued at their Fair Market Value on the day preceding the date of
exercise of such Option. If requested by the Committee, the Optionee shall
deliver the Agreement evidencing the Option to the Secretary of the Company who
shall endorse thereon a notation of such exercise and return such Agreement to
the Optionee. No fractional Shares (or cash in lieu thereof) shall be issued
upon exercise of an Option and the number of Shares that may be purchased upon
exercise shall be rounded to the nearest number of whole Shares. Notwithstanding
the foregoing, to the extent that the Committee determines that a cashless
exercise or other method of exercise hereunder by an Optionee would be deemed
under applicable law, regulation or exchange requirement, to be an impermissible
extension of credit or arrangement of credit by the Company for the benefit of
an officer, or to be prohibited for any other reason, such method of exercise
shall not be permitted with respect to such Optionee.

7.3 Rights of Optionees. No Optionee shall be deemed for any purpose to be the
owner of any Shares subject to any Option unless and until (a) the Option shall
have been exercised pursuant to the terms thereof, (b) the Company shall have
issued and delivered Shares to the Optionee, and (c) the Optionee’s name shall
have been entered as a stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such Shares, subject to such terms and conditions as may
be set forth in the applicable Agreement.

7.4 Effect of Change in Control. In the event of a Change in Control, all
Options outstanding on the date of such Change in Control shall become
immediately and fully exercisable. In addition, to the extent set forth in an
Agreement evidencing the grant of an Option, an Optionee will be permitted to
surrender to the Company for cancellation within ninety (90) days after such
Change in Control any Option or portion of an Option to the extent not yet
exercised and the Optionee will be entitled to receive a cash payment in an
amount equal to the Fair Market Value, on the day preceding the date of
surrender, of the Shares subject to the Option or portion thereof surrendered,
over (b) the aggregate exercise price for such Shares under the Option or
portion thereof surrendered. In the event that the Committee requires exercise
of Options at the time of such Change in Control, they shall be cancelled
effective as of the Change in Control. The Committee may require cancellation of
Options in the Agreement evidencing the Options or by resolution at the time of
a Change in Control. Notwithstanding any other provision of this Plan or any
Agreement, the Committee may require such cancellation without an Optionee’s
consent even if the cancellation is a modification of the terms of an Option. In
the event an Optionee’s employment or service with the Company and its
Subsidiaries terminates following a Change in Control, each Option held by the
Optionee that remains outstanding after the Change in Control and that was
exercisable as of the date of termination of the Optionee’s employment or
service shall, notwithstanding any shorter period set forth in the Agreement
evidencing the Option, remain exercisable for a period ending not before the
earlier

 

11



--------------------------------------------------------------------------------

of (x) the first anniversary of the termination of the Optionee’s employment or
service or (y) the expiration of the stated term of the Option.

8. SARs.

8.1 Grant. The Committee may in its discretion, either alone or in connection
with the grant of an Option, grant SARs to Eligible Individuals in accordance
with the Plan, the terms and conditions of which shall be set forth in an
Agreement. If granted in connection with an Option, a SAR shall cover the same
Shares covered by the Option (or such lesser number of Shares as the Committee
may determine) and shall, except as provided in this Section 8, be subject to
the same terms and conditions as the related Option. A SAR may be granted (i) at
any time if unrelated to an Option, or (ii) if related to an Option, at the time
of grant.

8.2 SAR Related to an Option.

(a) Exercise. A SAR granted in connection with an Option shall be exercisable at
such time or times and only to the extent that the related Options are
exercisable, and will not be transferable except to the extent the related
Option may be transferable. A SAR granted in connection with an Option shall be
exercisable only if the Fair Market Value of a Share on the date of exercise
exceeds the purchase price specified in the related Option Agreement.

(b) Amount Payable. Upon the exercise of SARs related to an Option, the Grantee
shall be entitled to receive an amount determined by multiplying (A) the
Appreciation Value of a Share, by (B) the number of SARs being exercised.
Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any SAR by including such a limit in the Agreement
evidencing the SAR at the time it is granted.

(c) Treatment of Related Options and SARs Upon Exercise. Upon the exercise of a
SAR granted in connection with an Option, the Option shall be canceled to the
extent of the number of Shares as to which the SAR is exercised, and upon the
exercise of an Option granted in connection with a SAR, the SAR shall be
canceled to the extent of the number of Shares as to which the Option is
exercised or surrendered.

8.3 SAR Unrelated to an Option. The Committee may grant SARs unrelated to
Options. SARs unrelated to Options shall contain such terms and conditions as to
exercisability (subject to Section 8.7), vesting and duration as the Committee
shall determine, but in no event shall they have a term of greater than ten
(10) years. Upon exercise of a SAR unrelated to an Option, the Grantee shall be
entitled to receive an amount determined by multiplying (A) the Appreciation
Value of a Share, by (B) number of SARs being exercised. Notwithstanding the
foregoing, the Committee may limit in any manner the amount payable with respect
to any SAR by including such a limit in the Agreement evidencing the SAR at the
time it is granted.

8.4 Method of Exercise. The exercise of an Award of SARs shall be made only by a
written notice delivered in person or by mail or telecopy to the Secretary of
the Company at the Company’s principal executive office (or through such other
notification method that the Committee may adopt), specifying the number of SARs
with respect to which the Award is being exercised. If requested by the
Committee, the Grantee shall deliver the Agreement

 

12



--------------------------------------------------------------------------------

evidencing the SARs being exercised and the Agreement evidencing any related
Option to the Secretary of the Company who shall endorse thereon a notation of
such exercise and return such Agreement to the Grantee.

8.5 Form of Payment. Payment of the amount determined under Sections 8.2(b) or
8.3 shall be made solely in cash.

8.6 Effect of Change in Control. In the event of a Change in Control, all
outstanding SARs shall become immediately and fully exercisable. In addition, to
the extent set forth in an Agreement evidencing the grant of a SAR unrelated to
an Option (including as such Agreement may be amended in the Committee’s sole
discretion prior the Change in Control), a Grantee will be entitled to receive a
payment from the Company in cash (provided that the SARs have any Appreciation
Value), as the Committee shall determine, with a value equal to the aggregate
Appreciation Value, on the date of exercise, of the unexercised SARs. In the
event that the Committee requires exercise of SARs at the time of such Change in
Control (even if they have no Appreciation Value), they shall be cancelled
effective as of the Change in Control. The Committee may require cancellation of
SARs in the Agreement evidencing the SARs or by resolution at the time of a
Change in Control. Notwithstanding any other provision of this Plan or any
Agreement, the Committee may require such cancellation without a Grantee’s
consent even if the cancellation is a modification of the terms of the SARs. In
the event a Grantee’s employment or other service with the Company terminates
following a Change in Control and any SARs remain outstanding after the Change
in Control, each SAR held by the Grantee that was exercisable as of the date of
termination of the Grantee’s employment or other service shall remain
exercisable for a period ending not before the earlier of the first anniversary
of (A) the termination of the Grantee’s employment or (B) the expiration of the
stated term of the SAR.

8.7 Non-Transferability. No SARs shall be transferable by the Grantee otherwise
than by will or by the laws of descent and distribution or pursuant to a
domestic relations order (within the meaning of Rule 16a-12 promulgated under
the Exchange Act), and SARs shall be exercisable during the lifetime of such
Grantee only by the Grantee or his or her guardian or legal representative.
Notwithstanding the foregoing, the Committee may set forth in the Agreement
evidencing an Award of SARs at the time of grant or thereafter, that the SARs
may be transferred to members of the Grantee’s immediate family, to trusts
solely for the benefit of such immediate family members and to partnerships in
which such family members and/or trusts are the only partners, and for purposes
of this Plan, a transferee of an Award of SARs shall be deemed to be the
Grantee. For this purpose, immediate family means the Grantee’s spouse, parents,
children, stepchildren and grandchildren and the spouses of such parents,
children, stepchildren and grandchildren. The terms of an Award shall be final,
binding and conclusive upon the beneficiaries, executors, administrators, heirs
and successors of the Grantee.

9. Restricted Stock.

9.1 Grant. The Committee may grant Awards to Eligible Individuals of Restricted
Stock, which shall be evidenced by an Agreement between the Company and the
Grantee. Each Agreement shall contain such restrictions, terms and conditions as
the Committee may, in its discretion, determine; provided, however, that such
Awards shall not have vesting provisions more favorable than equal, annual,
ratable vesting over a three-year period from the

 

13



--------------------------------------------------------------------------------

grant date of the Award, except in the case of death, Disability, retirement or
a Change in Control. Without limiting the generality of the foregoing, such
Agreements may require that an appropriate legend be placed on Share
certificates. Awards of Restricted Stock shall be subject to the terms and
provisions set forth below in this Section 9.

9.2 Rights of Grantee. Shares of Restricted Stock granted pursuant to an Award
hereunder shall be issued in the name of the Grantee as soon as reasonably
practicable after the Award is granted provided that the Grantee has executed an
Agreement evidencing the Award, the appropriate blank stock powers and, in the
discretion of the Committee, an escrow agreement and any other documents which
the Committee may require as a condition to the issuance of such Shares. If a
Grantee shall fail to execute the Agreement evidencing a Restricted Stock Award,
or any documents which the Committee may require within the time period
prescribed by the Committee at the time the Award is granted, the Award shall be
null and void. At the discretion of the Committee, Shares issued in connection
with a Restricted Stock Award shall be deposited together with the stock powers
with an escrow agent (which may be the Company) designated by the Committee.
Unless the Committee determines otherwise and as set forth in the Agreement,
upon delivery of the Shares to the escrow agent, the Grantee shall have all of
the rights of a stockholder with respect to such Shares, including the right to
vote the Shares and to receive all dividends or other distributions paid or made
with respect to the Shares.

9.3 Non-transferability. Until all restrictions upon the Shares of Restricted
Stock awarded to a Grantee shall have lapsed in the manner set forth in
Section 9.4, such Shares and Retained Distribution shall not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated.

9.4 Lapse of Restrictions.

(a) Generally. Restrictions upon Shares of Restricted Stock awarded hereunder
shall lapse at such time or times and on such terms and conditions as the
Committee may determine (the “Restricted Period”). The Agreement evidencing the
Award shall set forth any such restrictions.

(b) Effect of Change in Control. Unless the Committee shall determine otherwise
at the time of the grant of an Award of Restricted Stock, the restrictions upon
Shares of Restricted Stock shall lapse upon a Change in Control. The Agreement
evidencing the Award shall set forth any such provisions.

9.5 Treatment of Dividends. At the time an Award of Shares of Restricted Stock
is granted, the Committee may, in its discretion, determine that the payment to
the Grantee of dividends, or a specified portion thereof, declared or paid on
such Shares by the Company shall be (a) deferred until the lapsing of the
restrictions imposed upon such Shares and (b) held by the Company for the
account of the Grantee until such time. In the event that dividends are to be
deferred, the Committee shall determine whether such dividends are to be
reinvested in Shares (which shall be held as additional Shares of Restricted
Stock) or held in cash. If deferred dividends are to be held in cash, there may
be credited at the end of each year (or portion thereof) interest on the amount
of the account at the beginning of the year at a rate per annum as the
Committee, in its discretion, may determine. Payment of deferred dividends in
respect of Shares

 

14



--------------------------------------------------------------------------------

of Restricted Stock (whether held in cash or as additional Shares of Restricted
Stock), together with interest accrued thereon, if any, shall be made in a lump
sum within 2 1/2 months of the lapsing of restrictions imposed on the Shares in
respect of which the deferred dividends were paid, and any dividends deferred
(together with any interest accrued thereon) in respect of any Shares of
Restricted Stock shall be forfeited upon the forfeiture of such Shares.

9.6 Delivery of Shares. Upon the lapse of the restrictions on Shares of
Restricted Stock, the Committee shall cause a stock certificate to be delivered
to the Grantee with respect to such Shares, free of all restrictions hereunder.

10. Restricted Stock Units.

10.1 Grant. The Committee may grant Awards of Restricted Stock Units to Eligible
Individuals, which shall be evidenced by an Agreement between the Company and
the Grantee. Each Agreement shall contain such restrictions, terms and
conditions as the Committee may, in its discretion, determine, subject to the
terms and provisions set forth below in this Section 10.

10.2 Rights of Grantees. Until all restrictions upon the Restricted Stock Units
awarded to a Grantee shall have lapsed in the manner set forth in Section 10.5,
the Grantee shall not be a shareholder of the Company, nor have any of the
rights or privileges of a shareholder of the Company, including, without
limitation, rights to receive dividends and voting rights.

10.3 Restricted Stock Unit Account. The Company shall establish and maintain a
separate account (“Restricted Stock Unit Account”) for each Grantee who has
received a grant of Restricted Stock Units, and such account shall be credited
for the number of Restricted Stock Units granted to such Grantee. Unless
otherwise provided in an applicable Restricted Stock Unit Agreement, a Grantee’s
Restricted Stock Unit Account shall be credited for any securities or other
property (including regular cash dividends) distributed by the Company in
respect of its Shares. Any such property shall be subject to the same vesting
schedule as the Restricted Stock Units to which they relate.

10.4 Non-transferability. Until all restrictions upon the Restricted Stock Units
awarded to a Grantee shall have lapsed in the manner set forth in Section 10.5,
such Restricted Stock Units and any related securities, cash dividends or other
property credited to a Restricted Stock Unit Account shall not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated.

10.5 Vesting.

(a) Generally. Restricted Stock Units awarded hereunder and any related
securities, cash dividends or other property credited to the Restricted Stock
Unit Account shall vest at such time or times and on such terms and conditions
as the Committee may determine; provided, however, that such Awards shall not
have vesting provisions more favorable than equal, annual, ratable vesting over
a three-year period from the grant date of the Restricted Stock Unit, except in
the case of death, Disability, retirement or a Change in Control; and provided
further, that such vesting complies with Code Section 409A substantial risk of

 

15



--------------------------------------------------------------------------------

forfeiture requirements. The Agreement evidencing the Award of Restricted Stock
Units shall set forth any such terms and conditions.

(b) Effect of Change in Control. Unless the Committee shall determine otherwise
at the time of the grant of an Award of Restricted Stock Units, the Restricted
Stock Units and any related securities, cash dividends or other property
credited to the Restricted Stock Unit Account shall vest upon a Change in
Control. The Agreement evidencing the Award of Restricted Stock Units shall set
forth any such provisions.

10.6 Payment or Delivery of Shares and Other Property. Within 2-1/2 months after
each vesting date of an Award of Restricted Stock Units, full payment shall be
made in Shares or in cash or in a combination thereof (based upon the Fair
Market Value of the Shares on the day all restrictions lapse), as determined by
the Committee in its sole discretion. If payment is made in Shares, the
Committee shall cause a stock certificate to be delivered to the Grantee with
respect to such Shares free of all restrictions hereunder. Any securities, cash
dividends or other property credited to a Restricted Stock Unit Account other
than Restricted Stock Units shall be paid in kind, or, in the discretion of the
Committee, in cash.

11. Performance Awards.

11.1 Performance Units. The Committee, in its discretion, may grant Awards of
Performance Units to Eligible Individuals, the terms and conditions of which
shall be set forth in an Agreement between the Company and the Grantee.
Performance Units may be denominated in Shares or a specified dollar amount and,
contingent upon the attainment of specified Performance Objectives within the
Performance Cycle, represent the right to receive payment as provided in
Section 11.3(c) of (i) in the case of Share-denominated Performance Units, the
Fair Market Value of a Share on the date the Performance Unit was granted, the
date the Performance Unit became vested or any other date specified by the
Committee, (ii) in the case of dollar-denominated Performance Units, the
specified dollar amount or (iii) a percentage (which may be more than 100%) of
the amount described in clause (i) or (ii) depending on the level of Performance
Objective attainment; provided, however, that, the Committee may at the time a
Performance Unit is granted specify a maximum amount payable in respect of a
vested Performance Unit. Each Agreement shall specify the number of Performance
Units to which it relates, the Performance Objectives which must be satisfied in
order for the Performance Units to vest and the Performance Cycle within which
such Performance Objectives must be satisfied.

(a) Vesting and Forfeiture. Subject to Sections 11.3(c) and 11.4, a Grantee
shall become vested with respect to the Performance Units to the extent that the
Performance Objectives set forth in the Agreement are satisfied for the
Performance Cycle; provided, however, that in no event shall such Awards vest in
full prior to the expiration of one year from the grant date of the Award,
except in the case of death, Disability, retirement or a Change in Control.

(b) Payment of Awards. Subject to Section 11.3(c), payment to Grantees in
respect of vested Performance Units shall be made in full within 2 1/2 months
after the last day of the Performance Cycle to which such Award relates unless
the Agreement evidencing the Award provides for the deferral of payment, in
which event the terms and conditions of the

 

16



--------------------------------------------------------------------------------

deferral shall be set forth in the Agreement. Subject to Section 11.4, such
payments may be made entirely in Shares valued at their Fair Market Value,
entirely in cash, or in such combination of Shares and cash as the Committee in
its discretion shall determine at any time prior to such payment; provided,
however, that if the Committee in its discretion determines to make such payment
entirely or partially in Shares of Restricted Stock, the Committee must
determine the extent to which such payment will be in Shares of Restricted Stock
and the terms of such Restricted Stock at the time the Award is granted.

11.2 Performance Shares. The Committee, in its discretion, may grant Awards of
Performance Shares to Eligible Individuals, the terms and conditions of which
shall be set forth in an Agreement between the Company and the Grantee. Each
Agreement may require that an appropriate legend be placed on Share
certificates. Awards of Performance Shares shall be subject to the following
terms and provisions:

(a) Rights of Grantee. The Committee shall provide at the time an Award of
Performance Shares is made the time or times at which the actual Shares
represented by such Award shall be issued in the name of the Grantee; provided,
however, that no Performance Shares shall be issued until the Grantee has
executed an Agreement evidencing the Award, the appropriate blank stock powers
and, in the discretion of the Committee, an escrow agreement and any other
documents which the Committee may require as a condition to the issuance of such
Performance Shares. If a Grantee shall fail to execute the Agreement evidencing
an Award of Performance Shares, the appropriate blank stock powers and, in the
discretion of the Committee, an escrow agreement and any other documents which
the Committee may require within the time period prescribed by the Committee at
the time the Award is granted, the Award shall be null and void. At the
discretion of the Committee, Shares issued in connection with an Award of
Performance Shares shall be deposited together with the stock powers with an
escrow agent (which may be the Company) designated by the Committee. Except as
restricted by the terms of the Agreement, upon delivery of the Shares to the
escrow agent, the Grantee shall have, in the discretion of the Committee, all of
the rights of a stockholder with respect to such Shares, including the right to
vote the Shares and to receive all dividends or other distributions paid or made
with respect to the Shares.

(b) Non-transferability. Until any restrictions upon the Performance Shares
awarded to a Grantee shall have lapsed in the manner set forth in Sections
11.2(c) or 11.4, such Performance Shares shall not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated, nor
shall they be delivered to the Grantee. The Committee may also impose such other
restrictions and conditions on the Performance Shares, if any, as it deems
appropriate.

(c) Lapse of Restrictions. Subject to Sections 11.3(c) and 11.4, restrictions
upon Performance Shares awarded hereunder shall lapse and such Performance
Shares shall become vested at such time or times and on such terms, conditions
and satisfaction of Performance Objectives as the Committee may, in its
discretion, determine at the time an Award is granted; provided, however, that
in no event shall such Awards vest in full prior to the expiration of one year
from the grant date of the Award, except in the case of death, Disability,
retirement or a Change in Control.

 

17



--------------------------------------------------------------------------------

(d) Treatment of Dividends. At the time the Award of Performance Shares is
granted, the Committee may, in its discretion, determine that the payment to the
Grantee of dividends, or a specified portion thereof, declared or paid on Shares
represented by such Award which have been issued by the Company to the Grantee
shall be (i) deferred until the lapsing of the restrictions imposed upon such
Performance Shares and (ii) held by the Company for the account of the Grantee
until such time. In the event that dividends are to be deferred, the Committee
shall determine whether such dividends are to be reinvested in shares of Stock
(which shall be held as additional Performance Shares) or held in cash. If
deferred dividends are to be held in cash, there may be credited at the end of
each year (or portion thereof) interest on the amount of the account at the
beginning of the year at a rate per annum as the Committee, in its discretion,
may determine. Payment of deferred dividends in respect of Performance Shares
(whether held in cash or in additional Performance Shares), together with
interest accrued thereon, if any, shall be made in a lump sum within 2 1/2
months after the lapsing of restrictions imposed on the Performance Shares in
respect of which the deferred dividends were paid, and any dividends deferred
(together with any interest accrued thereon) in respect of any Performance
Shares shall be forfeited upon the forfeiture of such Performance Shares.

(e) Delivery of Shares. Upon the lapse of the restrictions on Performance Shares
awarded hereunder, the Committee shall cause a stock certificate to be delivered
to the Grantee with respect to such Shares, free of all restrictions hereunder.

11.3 Performance Objectives.

(a) Establishment. Performance Objectives for Performance Awards may be
expressed in terms of (i) revenue, (ii) net income, (iii) operating income;
(iv) earnings per Share, (v) Share price, (vi) pre-tax profits, (vii) net
earnings, (viii) return on equity or assets, (ix) sales, (x) market share,
(xi) total Shareholder return, (xii) total Shareholder return relative to peers
or (xiii) any combination of the foregoing. Performance Objectives may be in
respect of the performance of the Company, any of its Subsidiaries or
Affiliates, any of its Divisions or segments or any combination thereof.
Performance Objectives may be absolute or relative (to prior performance of the
Company or to the performance of one or more other entities or external indices)
and may be expressed in terms of a progression within a specified range. The
Performance Objectives with respect to a Performance Cycle shall be established
in writing by the Committee by the earlier of (x) the date on which a quarter of
the Performance Cycle has elapsed or (y) the date which is ninety (90) days
after the commencement of the Performance Cycle, and in any event while the
performance relating to the Performance Objectives remain substantially
uncertain.

(b) Effect of Certain Events. At the time of the granting of a Performance
Award, or at any time thereafter, in either case to the extent permitted under
Section 162(m) of the Code and the regulations thereunder without adversely
affecting the treatment of the Performance Award as Performance-Based
Compensation, the Committee may provide for the manner in which performance will
be measured against the Performance Objectives (or may adjust the Performance
Objectives), include or exclude items to measure specific objectives, such as
losses from discontinued operations, extraordinary, unusual or nonrecurring
gains and losses, the cumulative effect of accounting changes, acquisitions or

 

18



--------------------------------------------------------------------------------

divestitures or other corporate transactions, core process redesigns, structural
changes/outsourcing, and foreign exchange impacts.

(c) Determination of Performance. Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Performance Award that is
intended to constitute Performance-Based Compensation made to a Grantee who is
subject to Section 162(m) of the Code, the Committee shall certify in writing
that the applicable Performance Objectives have been satisfied to the extent
necessary for such Award to qualify as Performance Based Compensation.

11.4 Effect of Change in Control. In the event of a Change in Control, unless
otherwise determined by the Committee and set forth in the Agreement evidencing
the Award:

(a) With respect to Performance Units, the Grantee shall (i) become vested in
all outstanding Performance Units as if all Performance Objectives had been
satisfied at the maximum level and (ii) be entitled to receive in respect of all
Performance Units which become vested as a result of a Change in Control a
single sum cash payment within ten (10) days after such Change in Control.

(b) With respect to Performance Shares, all restrictions shall lapse immediately
on all outstanding Performance Shares as if all Performance Objectives had been
satisfied at the maximum level.

(c) The Agreements evidencing Performance Shares and Performance Units shall
provide for the treatment of such Awards (or portions thereof), if any, which do
not become vested as the result of a Change in Control, including, but not
limited to, provisions for the adjustment of applicable Performance Objectives.

11.5 Non-transferability. Until the vesting of Performance Units or the lapsing
of any restrictions on Performance Shares, as the case may be, such Performance
Units or Performance Shares shall not be sold, transferred or otherwise disposed
of and shall not be pledged or otherwise hypothecated.

12. Other Share Based Awards.

The Committee may grant a Share Award to any Eligible Individual on such terms
and conditions as the Committee may determine in its sole discretion. Share
Awards may be made as additional compensation for services rendered by the
Eligible Individual or may be in lieu of cash or other compensation to which the
Eligible Individual is entitled from the Company.

13. Effect of a Termination of Employment.

Unless set forth in this Plan, the Agreement evidencing the grant of each Option
and each Award shall set forth the terms and conditions applicable to such
Option or Award upon a termination or change in the status of the employment or
other service of the Optionee or Grantee by the Company, or a Subsidiary,
Affiliate or Division (including a termination or

 

19



--------------------------------------------------------------------------------

change by reason of the sale of a Subsidiary, Affiliate or Division), which
shall be as the Committee may, in its discretion, determine at the time the
Option or Award is granted or thereafter. Notwithstanding the foregoing, if the
terms of any employment agreement require that Options or Awards granted to an
individual receive a specific treatment upon termination of employment, such
terms shall be deemed to have been included in the Optionee’s or Grantee’s
Agreement evidencing the Option or Award as of the date of grant of such Option
or Award provided that such terms do not conflict with any of the terms of the
Plan.

14. Adjustment Upon Changes in Capitalization.

(a) In the event of a Change in Capitalization, the aggregate number and class
of securities available under the Plan and issued pursuant to any outstanding
Options or Awards shall be equitably adjusted by the Committee as necessary to
ensure that after a Change in Capitalization the shares subject to the Plan and
each Participant’s proportionate interest shall be maintained substantially as
before the occurrence of such event. Subject to any required action by the Board
or the stockholders, the Committee shall, in such manner as it may deem
equitable, adjust (i) the number and type of shares of common stock of the
Company or any Affiliate with respect to which Options or Awards may be granted
under the Plan, (ii) the maximum number of shares that may be covered by Options
or Awards granted under the Plan during any period, (iii) the maximum number of
shares that may be covered by Options or Awards to any single individual during
any calendar year, (iv) the number of shares subject to outstanding Options or
Awards, and (v) the grant or exercise price with respect to an Option or Award.
Such adjustment in an outstanding Option shall be made (i) without change in the
total price applicable to the Option or any unexercised portion of the Option
(except for any change in the aggregate price resulting from rounding-off of
share quantities or prices) and (ii) with any necessary corresponding adjustment
in exercise price per share; provided, however, the Committee shall not take any
action otherwise authorized under this Section 14(a) to the extent that such
action would materially reduce the benefit or result in adverse tax consequences
to the Participant without the consent of the Participant. The Committee’s
determinations shall be final, binding and conclusive with respect to the
Company and all other interested persons.

(b) Any such adjustment in the Shares or other stock or securities subject to:
(i) outstanding Options or Awards that are intended to qualify as
Performance-Based Compensation shall be made in such a manner as not to
adversely affect the treatment of the Options or Awards as Performance-Based
Compensation, or (ii) outstanding Incentive Stock Options (including any
adjustments in the exercise price) shall be made, to the extent possible, in
such manner as not to constitute a modification as defined by Section 424(h)(3)
of the Code and as permitted by Sections 422 and 424 of the Code.

(c) If, by reason of a Change in Capitalization, a Grantee of an Award shall be
entitled to, or an Optionee shall be entitled to exercise an Option with respect
to, new, additional or different shares of stock or securities of the Company or
any other corporation, such new, additional or different shares shall thereupon
be subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Award or Option, as the case may
be, prior to such Change in Capitalization.

 

20



--------------------------------------------------------------------------------

15. Effect of Certain Transactions.

Subject to Sections 7.4, 8.7, 9.4(b), 10.5(b) and 11.4 or as otherwise provided
in an Agreement, in the event of (a) the liquidation or dissolution of the
Company or (b) a merger or consolidation of the Company (a “Transaction”), the
Plan and the Options and Awards issued hereunder shall continue in effect in
accordance with their respective terms, except that following a Transaction
either (i) each outstanding Option or Award shall be treated as provided for in
the agreement entered into in connection with the Transaction or (ii) if not so
provided in such agreement, each Optionee and Grantee shall be entitled to
receive in respect of each Share subject to any outstanding Options or Awards,
as the case may be, upon exercise of any Option or payment or transfer in
respect of any Award, the same number and kind of stock, securities, cash,
property or other consideration that each holder of a Share was entitled to
receive in the Transaction in respect of a Share; provided, however, that such
stock, securities, cash, property, or other consideration shall remain subject
to all of the conditions, restrictions and performance criteria which were
applicable to the Options and Awards prior to such Transaction. The treatment of
any Option or Award as provided in this Section 15 shall be conclusively
presumed to be appropriate for purposes of Section 11.

16. Interpretation.

Following the required registration of any equity security of the Company
pursuant to Section 12 of the Exchange Act:

(a) The Plan is intended to comply with Rule 16b-3 promulgated under the
Exchange Act and the Committee shall interpret and administer the provisions of
the Plan or any Agreement in a manner consistent therewith. Any provisions
inconsistent with such Rule shall be inoperative and shall not affect the
validity of the Plan.

(b) Unless otherwise expressly stated in the relevant Agreement, each Option,
and Performance Award granted under the Plan is intended to be Performance-Based
Compensation. The Committee shall not be entitled to exercise any discretion
otherwise authorized hereunder with respect to such Options or Awards if the
ability to exercise such discretion or the exercise of such discretion itself
would cause the compensation attributable to such Options or Awards to fail to
qualify as Performance-Based Compensation.

17. Termination and Amendment of the Plan or Modification of Options and Awards.

The Plan shall terminate on the day preceding the tenth anniversary of the date
of its adoption by the Board and no Option or Award may be granted thereafter.
The Board may sooner terminate the Plan and the Board may at any time and from
time to time amend, modify or suspend the Plan or any Agreement hereunder;
provided, however, that:

(a) no such amendment, modification, suspension or termination shall: (i) impair
or adversely alter any Options or Awards theretofore granted under the Plan,
except with the consent of the Optionee or Grantee (unless expressly provided
for and only to the extent provided for in Sections 7.4, 8.7, 14(b)(ii), or 15,
(ii) deprive any Optionee or Grantee of any Shares which he or she may have
acquired through or as a result of the Plan, (iii) constitute a repricing of any
Option or substitute a new Option for a previous Option which substitution

 

21



--------------------------------------------------------------------------------

would constitute a repricing, or (iv) accelerate the vesting provisions of any
Agreement except in the case of death, Disability, retirement or Change in
Control, and

(b) to the extent necessary under any applicable law, regulation or exchange
requirement, no amendment shall be effective unless approved by the stockholders
of the Company in accordance with applicable law, regulation or exchange
requirement.

18. Non-Exclusivity of the Plan.

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

19. Limitation of Liability.

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

(a) give any person any right to be granted an Option or Award other than at the
sole discretion of the Committee;

(b) give any person any rights whatsoever with respect to Shares except as
specifically provided in the Plan;

(c) limit in any way the right of the Company or any Subsidiary or Affiliate to
terminate the employment of any person at any time; or

(d) be evidence of any agreement or understanding, expressed or implied, that
the Company will employ any person at any particular rate of compensation or for
any particular period of time.

20. Regulations and Other Approvals; Governing Law.

20.1 Except as to matters of federal law, the Plan and the rights of all persons
claiming hereunder shall be construed and determined in accordance with the laws
of the State of Delaware without giving effect to conflicts of laws principles
thereof.

20.2 The obligation of the Company to sell or deliver Shares with respect to
Options and Awards granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

20.3 The Board may make such changes as may be necessary or appropriate to
comply with the rules and regulations of any government authority, or to obtain
for Eligible

 

22



--------------------------------------------------------------------------------

Individuals granted Incentive Stock Options the tax benefits under the
applicable provisions of the Code and regulations promulgated thereunder.

20.4 Each Option and Award is subject to the requirement that, if at any time
the Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Option or Award or the
issuance of Shares, no Options or Awards shall be granted or payment made or
Shares issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions as
acceptable to the Committee.

20.5 Notwithstanding anything contained in the Plan or any Agreement to the
contrary, in the event that the disposition of Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
thereunder. The Committee may require any individual receiving Shares pursuant
to an Option or Award granted under the Plan, as a condition precedent to
receipt of such Shares, to represent and warrant to the Company in writing that
the Shares acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under said Act or pursuant to an exemption
applicable under the Securities Act or the rules and regulations promulgated
thereunder. The certificates evidencing any of such Shares shall be
appropriately amended or have an appropriate legend placed thereon to reflect
their status as restricted securities as aforesaid.

21. Miscellaneous.

21.1 Multiple Agreements. The terms of each Option or Award may differ from
other Options or Awards granted under the Plan at the same time, or at some
other time. The Committee may also grant more than one Option or Award to a
given Eligible Individual during the term of the Plan, either in addition to, or
in substitution for, one or more Options or Awards previously granted to that
Eligible Individual unless such substitution would constitute a repricing.

21.2 Withholding of Taxes.

(a) At such times as an Optionee or Grantee recognizes taxable income in
connection with the receipt of Shares or cash hereunder (a “Taxable Event”), the
Optionee or Grantee shall pay to the Company an amount equal to the federal,
state and local income taxes and other amounts as may be required by law to be
withheld by the Company in connection with the Taxable Event (the “Withholding
Taxes”) prior to the issuance, or release from escrow, of such Shares or the
payment of such cash. The Company shall have the right to deduct from any
payment of cash to an Optionee or Grantee an amount equal to the Withholding
Taxes in satisfaction of the obligation to pay Withholding Taxes. The Committee
may provide in the Agreement at the time of grant, or at any time thereafter,
that the Optionee or Grantee, in satisfaction of the obligation to pay
Withholding Taxes to the Company, may elect to have

 

23



--------------------------------------------------------------------------------

withheld a portion of the Shares then issuable to him or her having an aggregate
Fair Market Value equal to the Withholding Taxes.

(b) If an Optionee makes a disposition, within the meaning of Section 424(c) of
the Code and the regulations promulgated thereunder, of any Share or Shares
issued to such Optionee pursuant to the exercise of an Incentive Stock Option
within the two-year period commencing on the day after the date of the grant or
within the one-year period commencing on the day after the date of transfer of
such Share or Shares to the Optionee pursuant to such exercise, the Optionee
shall, within ten (10) days of such disposition, notify the Company thereof, by
delivery of written notice to the Company at its principal executive office.

21.3 Substitute Options and Awards. The Committee shall have the authority to
substitute Options and Awards under this Plan for any options and awards that
are transferred to the Company or an Affiliate whether such transfer occurs due
to a Change in Control or any other corporate action or transaction that the
Committee deems appropriate for such substitution. The number of Shares covered
by such substitute Options or Awards shall not reduce the aggregate number of
Shares available for grant under the Plan; and shall not be subject to the other
limitations set forth in Section 4.1 unless required by applicable law. The date
of grant of any replacement Option or Award shall relate back to the initial
option or award being assumed or replaced, and service with the acquired
business shall constitute service with the Company or its Affiliates the date it
was adopted.

21.4 Section 409A Compliance. To the extent applicable, it is intended that this
Plan and any Awards granted hereunder comply with the requirements of
Section 409A of the Code and any related regulations or other guidance
promulgated with respect to that section by the U.S. Department of the Treasury
or the Internal Revenue Service. Any provision that would cause the Plan or any
Award granted under the Plan to fail to satisfy Section 409A of the Code will
have no force or effect until amended to comply with Section 409A of the Code,
which amendment may be retroactive to the extent permitted by Section 409A of
the Code. If the Grantee is a “key employee,” as defined in Section 416(i) of
the Code (without regard to paragraph 5 thereof), except to the extent permitted
under Section 409A of the Code, no benefit or payment that is subject to
Section 409A of the Code (after taking into account all applicable exceptions to
Section 409A of the Code, including but not limited to the exceptions for
short-term deferrals and for “separation pay only upon an involuntary separation
from service”) shall be made under this Plan on account of the Grantee’s
“separation from service,” as defined in Section 409A of the Code, with the
Company until the later of the date prescribed for payment in this Plan and the
first day of the seventh calendar month that begins after the date of the
Grantee’s separation from service (or, if earlier, the date of death of the
Grantee). Any such amount(s) shall be aggregated and paid in a lump sum with
interest based on the “prime rate” (as published in the Wall Street Journal)
plus one (1) percent.

21.5 Effective Date. The effective date of this Plan shall be the date it was
adopted by the Board; provided, however, that any Options or Awards granted
hereunder prior to the date that the Company’s stockholders approve the Plan
shall be contingent on such approval, and no Incentive Stock Options may be
granted hereunder unless approval by the Company’s Stockholders occurs within
twelve (12) months of adoption of the Plan by the Board. Unless the Company
determines to submit Section 11 of the Plan and the definition of Performance

 

24



--------------------------------------------------------------------------------

Objectives to the Company’s stockholders at the first stockholder meeting that
occurs in the fifth year following the year in which the Plan was last approved
by stockholders (or any earlier meeting designated by the Board), in accordance
with the requirements of Section 162(m) of the Code, and such stockholder
approval is obtained, then no further Performance Awards may be made to Grantees
who are subject to Section 162(m) of the Code under Section 11 after the date of
such annual meeting, but the remainder of the Plan will continue in effect.

 

25